Citation Nr: 0033170	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  95-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability as secondary to the veteran's service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from May 1964 to September 
1965.

In April 1997, the Board remanded this case.  The issues in 
April 1997 included the issue of service connection for 
gastrointestinal disability secondary to the veteran's 
service-connected low back disability, an increased rating 
for a low back disability, and entitlement to pension 
benefits.  Subsequently, the veteran was found entitled to a 
permanent and total disability rating for pension, thus fully 
resolving that issue and removing it from appellate 
consideration.  He was also granted an increased rating to 40 
percent for the low back disability, but because that was not 
a full grant, that issue remained on appeal.  Entitlement to 
service connection for a gastrointestinal disability was 
again denied.

The case was returned to the Board.  In February 1999, the 
Board denied a rating in excess of 40 percent for the low 
back disability, and again remanded the issue of entitlement 
to service connection for a gastrointestinal disability as 
secondary to the veteran's service-connected low back 
disability.  The Board requested that the regional office 
(RO) obtain additional records and make arrangements for 
another gastrointestinal examination.

Thereafter, additional records were obtained.  In addition, 
the veteran underwent another special gastrointestinal 
examination.  After reviewing all of the evidence, the RO 
again denied service connection for a gastrointestinal 
disorder.  The case was then returned to the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim is of record, and the 
veteran has received notice as to all attempts to obtain 
evidence, complete his application, and substantiate his 
claim.

2.  The veteran developed a gastrointestinal ulcer and 
gastritis as the result of taking nonsteroid anti-
inflammatory medication to treat his low back condition.  
These conditions healed with treatment.

3.  The veteran no longer has active gastrointestinal ulcer 
disease, gastritis, or other active gastrointestinal disease 
associated with or proximately due to medication that he was 
taking for his service-connected low back disability.


CONCLUSION OF LAW

Secondary service connection for a chronic acquired 
gastrointestinal disability is not in order as no such 
chronic disability which is proximately due to or the result 
of a service-connected disease or injury is currently 
present.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he developed a stomach 
ulcer and gastritis as the result of taking certain 
medications for his low back disability.  He contends that he 
continues to have stomach problems.

I.  Background

The veteran has been granted service connection for 
postoperative residuals of a lumbar laminectomy.  This 
disability was evaluated as 20 percent disabling effective 
from June 17, 1971, and 40 percent disabling from June 29, 
1993. 

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of a chronic 
gastrointestinal disorder. 

VA outpatient treatment reports in the late 1980's and early 
1990's show that the veteran complained of back pain and 
received various medication for such back pain, including 
Motrin and Darvocet.

In November 1994, the veteran complained of gastrointestinal 
pain.  An upper gastrointestinal series in November 1994 
showed a 4-millimeter ulcer.  There was some mild anemia.  In 
March 1995, the veteran continued to complain of 
gastrointestinal problems.  It was noted that he had active 
peptic ulcer disease and that he would be started on Tagamet.  
He was instructed to discontinue the use of Motrin.  The 
diagnosis was duodenal ulcer disease, possibly secondary to 
nonsteroid anti-inflammatory drugs.  

Later in March 1995, an EGD showed no lesion, but small 
antral erosion.  The diagnosis was acute chronic gastritis, 
positive for H. pylori.

July 1995 VA outpatient treatment reports noted his continued 
complaints of low back pain and a history of a stomach ulcer.  
The veteran also complained of mild epigastric pain.  In mid-
October 1995, an EGD showed a prepyloric ulcer, and a biopsy 
was negative for H. pylori.  The physician recommended 
continuing Tagamet for 6 weeks, and the diagnosis was peptic 
ulcer disease.

The veteran was hospitalized for a few days in late October 
1995 for complaints of right abdominal, aching pain after he 
discontinued his Zantac.  He had a history of duodenal ulcer 
disease, with treatment by triple antibiotic therapy.  There 
was improvement of the abdominal pain after return to 
medication.  An EGD showed a pyloric inflammation.  An 
ultrasound showed chololithiasis with no acute inflammatory 
process of the gallbladder.  The veteran was discharged from 
the hospital with medication.

In November 1995, it was noted that the previous EGD had 
shown mild gastritis and a biopsy was negative for H. pylori.  
In December 1995, he had no abdominal complaints, and he was 
tolerating his diet well.  The diagnosis was healed ulcer, 
and the Zantac prescription was continued.  In June 1996, the 
veteran stated that his abdominal pain was better, and he 
denied vomiting, nausea, or black stools.  Physical 
examination showed some right lower quadrant tenderness and 
guarding.  He was directed to discontinue the Zantac.

On a VA examination in December 1997, the veteran's history 
was reviewed.  The veteran complained of some rare episodes 
of constipation, and no other gastrointestinal symptoms.  
Hemoglobin was 12.0.  The diagnosis was nonulcer dyspepsia 
and H. pylori eradication.

VA outpatient treatment reports for 1996 showed no 
gastrointestinal symptoms.  In August 1997, the veteran 
complained of stomach pain.  An upper gastrointestinal series 
was reported negative.  The veteran continued to complain of 
some abdominal pain, and a CT scan in October 1997 showed 
gallstones.  A barium enema showed diverticulosis.  

On a VA examination in June 1999, the veteran's history was 
reviewed.  He complained of occasional constipation.  He also 
had occasional episodes of right lower quadrant pain 
associated with distention.  On physical examination, there 
was tenderness in the right lower quadrant.  Physical 
examination was otherwise normal.  The diagnosis was 
abdominal pain of uncertain origin.

On a VA examination in November 1999, the veteran complained 
of occasional diarrhea, alternating with constipation.  He 
also complained of continuous right upper quadrant aching 
pain.  His history was reviewed.  It was noted that a EGD in 
November 1997 had demonstrated mild focal mucosal erythema in 
the duodenum.  The veteran denied using nonsteroid anti-
inflammatory drugs for the past 3 months.  Physical 
examination showed severe tenderness on the right side of the 
abdomen and exaggerated pain in the right flank.  

The examiner noted that the veteran had a prior history of 
antral erosion and had been positive for H. pylori, with a 
history of use of nonsteroid anti-inflammatory drugs.  The 
examiner expressed the opinion that the EGD findings in 1995 
may have been related to either the H. pylori, the nonsteroid 
anti-inflammatory drugs ingestion, or both.  The subsequent 
EGD findings in 1995 demonstrated the absence of H. pylori; 
indicating successful eradication.  An EGD in November 1997 
showed mild focal erythema in the duodenum.  The examiner 
expressed the opinion that the veteran did not have an active 
peptic ulcer disease at the present time from either H. 
pylori or nonsteroid anti-inflammatory toxicity.  The 
examiner expressed the opinion that the veteran's present 
abdominal pain was not related to prior nonsteroid anti-
inflammatory drugs, and that the back disability was not 
contributing to any current gastrointestinal condition.

II.  Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

When aggravation of a nonservice connected condition is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Recent legislation, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (effective November 9, 
2000), revised the law relating to the duty to assist and the 
need for notice to the veteran relating to (1) searching for 
and obtaining records, (2) substantiating a claim, and (3) 
completing an application.  In this regard, various letters 
to the veteran, statements of the case, supplemental 
statements of the case, and remands by the Board have 
provided notice to the veteran of the evidence considered in 
evaluating his claim, the reasons and bases that the RO used 
in considering the claim, and the evidence obtained from 
records the veteran indicated would aid in adjudication of 
his claim for service connection.  The veteran has stated 
that he only received treatment for his stomach condition 
from the VA, and hospital and outpatient records have been 
obtained from these sources.  The veteran has not mentioned 
any other source of possible additional information or 
records and therefore no apparent further development is 
indicated.  

In this case, the veteran at one time did have a stomach 
ulcer and gastritis which was attributed, at least in part, 
to his use of prescribed nonsteroid anti-inflammatory 
medication secondary to his back pain and back condition.  
However, he received medication, and such disorders, 
including the ulcer, gastritis, and antral erosion, subsided 
and were eradicated.  Specifically, in late 1995, 1996, and 
1997, clinical studies showed negative EGD, negative upper 
gastrointestinal series, and negative analysis for H. pylori.  
The veteran did show some mild focal mucosal erythema in the 
duodenum in November 1997, but this was not considered 
evidence of active ulcer disease.

On a VA examination in November 1999, after reviewing this 
history, the examiner expressed the opinion that the veteran 
did not have active peptic ulcer disease.  The examiner noted 
the veteran's history of continued abdominal pain, but 
expressed the opinion that the current abdominal pain was not 
related to any active peptic ulcer disease or dyspepsia 
related to nonsteroid anti-inflammatory drugs.  In addition, 
the examiner stated that the back disability was not 
contributing to the current abdominal condition.  In this 
regard, it is noted that the veteran did have clinical 
studies positive for gallstones and diverticulosis, two other 
gastrointestinal conditions which would appear to account for 
his current subjective complaints, but which have not been 
claimed to be related to his pain medication by the veteran 
and have not been so associated by any medical authority.

In any event, the present record establishes that the 
veteran's peptic ulcer, antral erosion, and gastritis were 
acute and transitory in nature, and have been cured with 
medication.  He does not currently have such chronic 
disabilities.  Without a finding of the existence of a 
current chronic disability, service connection cannot be 
granted.  Watson v. Brown, supra.





ORDER

Entitlement to service connection for gastrointestinal 
disease is not established.  The benefit sought on appeal is 
denied.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals






